Citation Nr: 0519466	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-00 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to a service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The Board denied the veteran's claims in a February 2002 
decision.  Subsequently, the veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and, in November 2002, the Court granted a joint 
motion of the veteran and the Secretary of Veterans Affairs 
to vacate the February 2002 Board decision and remand the 
matter back to the Board.  The Board then remanded this case 
back to the RO in July 2003.  

In February 2004, the veteran was notified that her then-
representative was no longer accredited to represent 
claimants for VA benefits before VA and that she had the 
right to select another representative.  She has not 
responded to this letter to date, however.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claims.

2.  The veteran's major depression is productive of 
intermittently severe symptoms and some evidence of suicidal 
thoughts; however, this disorder has not resulted in total 
occupational or social impairment. 

3.  The veteran's service-connected major depression, 
evaluated as 70 percent disabling, does not preclude 
substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for major 
depression have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9433 (2004).
	
2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded her VA 
examinations addressing her claims.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claims in a February 2004 letter.  By this  letter, the 
RO also notified the veteran of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Additionally, the veteran was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed July 2001 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate her claims and assist her in developing relevant 
evidence.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of her claims in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

II.  Entitlement to an increased evaluation for major 
depression

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In a December 1995 rating decision, the RO granted service 
connection for major depression in view of in-service 
evidence of treatment and hospitalization for this disorder.  
A 50 percent evaluation was assigned, effective from October 
1995.  This evaluation has since remained in effect and is at 
issue in this case.

A VA treatment record, dated in December 1999, indicates that 
the veteran 
reported suicidal thoughts and a history of two suicide 
attempts, as well as had two inpatient psychiatric admissions 
for depression.  In January 2000, however, an examination was 
negative for suicidal ideation, but recurrent and severe 
major depression was noted.  A further January 2000 treatment 
record indicates that the veteran was at minimal risk for 
self-harm.  In February 2000, improvement in the veteran's 
psychiatric condition was noted.  A March 2000 treatment 
record indicates that a GAF score of 68 was assigned.  She 
denied depression in May 2000.

In July 2000, the veteran underwent a VA hospitalization.  
She indicated that she knew she was not going to hurt 
herself, but she did not want to hurt her baby and was not 
sure that she could refrain from doing so.   During the 
hospitalization, suicidal thoughts were noted, although she 
denied suicidal ideation on several occasions.  At discharge, 
the Axis I diagnosis was recurrent and severe major 
depressive disorder.  No GAF score was noted, but the 
examiner indicated that the veteran was "competent, not 
employable."

An August 2000 VA therapy note reflects that the veteran 
remained depressed but denied suicidal and homicidal 
ideation. 

In October 2000, the veteran underwent a psychological 
evaluation for Social Security Administration purposes.  
Symptoms noted upon examination included a quiet and 
withdrawn manner, limited appetite, erratic sleep, a low 
energy level, fair judgment, a sad and flat affect, and mild 
anxiety.  The veteran reported that her last suicide attempt 
was four months earlier, although there was no suicidal 
ideation upon a mental status examination.  The examiner 
diagnosed recurrent major depressive disorder.  Although a 
GAF score of 50 was assigned, and several areas of 
functioning (intelligence, memory, and 
psychological/behavioral functioning) were noted to be below 
average, the examiner determined that the veteran "probably 
could work, and may need some type of further assistance or 
treatment to do so."

The veteran was afforded a VA psychiatric examination April 
2001.  According to the report, a review of the veteran's 
treatment records revealed that her July 2000 hospitalization 
was due to a pregnancy-related exacerbation of her 
depression.  Upon examination, the veteran complained of 
increased sleep, decreased self-esteem, decreased energy, and 
weight loss of 10 pounds.  She also reported that she had not 
received any psychiatric medication since September 2000 
because she feared addiction.  Additionally, she stated that 
she slept a lot, had very few social activities outsider her 
family, had not looked for jobs, and did not have much  
energy.  The examination revealed that the veteran had 
decreased psychomotor activity and a labile affect, and she 
would cry easily.  The examiner noted that the veteran's mood 
was depressed (6 out of 10), but she denied suicidal ideation 
or hopelessness.  Also, she did not exhibit any disturbance 
of the perceptual system, denied auditory or visual 
hallucinations, and was fully oriented and alert.  Her memory 
was intact, and concentration and attention were fair.  The 
examiner noted that the veteran's postpartum period 
aggravated her depression.  The Axis I diagnoses were major 
depression, recurrent type; and dysthymic disorder, dual 
depression.  The Axis II diagnosis was a personality 
disorder, not otherwise specified; and the Axis IV diagnosis 
was late postpartum depression.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 60 and opined 
that the veteran was employable despite her history of 
depression.

The veteran also underwent a VA social and industrial survey 
in April 2001.  She reported that she had not seen any 
treatment providers regarding her depressive disorder since 
August 2000 due to the birth of her daughter and staying with 
her mother in Pennsylvania.  She also indicated that she had 
stopped taking her antidepressant medication because she 
"[does] not like taking pills" and feared becoming 
addicted.  The veteran stated that she still felt depressed 
and would isolate herself.   She denied suicidal and 
homicidal ideation but admitted to having crying spells once 
or twice a week and eating only one meal per day.  Moreover, 
she considered her concentration and memory to be poor.  With 
regard to prior work experience, she was noted to have worked 
as a cashier prior to service without difficulty.  After 
service, the veteran worked as a cashier at a gas station and 
quit this job because she had to work nights.  The veteran 
stated that she also worked as a cashier in a department 
store but quit because the job involved too much pressure and 
contact with people, which caused her to have loud outbursts.  
She also indicated that she last applied for a job in 1998 
and that she had a lack of energy and motivation with regard 
to looking for a job.  The social worker opined that the 
veteran's social and industrial functioning was severe due to 
her dysthymic disorder.

The veteran underwent a further VA psychiatric examination in 
August 2004, during which she reported that she had not 
worked since 1995.  She described a depressed mood every day 
for the past six to eight months, markedly diminished 
pleasure, difficulty maintaining sleep, decreased energy, 
feelings or worthlessness, and a diminished ability to think 
or concentrate.  However, she denied recurrent thoughts of 
death or suicide, manic or hypomanic episodes in the past, 
and psychotic symptoms.  Upon examination, there was mild 
psychomotor retardation and "good to poor" eye contact.  
The veteran's affect was noted to be restricted to flat, and 
she became tearful and avoided eye contact when issues of 
sexual abuse in childhood were discussed.  Her thought 
process was goal-directed and well-organized, and there were 
no signs or complaints of delusions or hallucinations.  The 
examiner rendered a diagnosis of recurrent major depressive 
disorder and assigned a GAF score of 55.  Also, the examiner 
noted that the veteran's depressive symptoms "would cause 
reduced productivity and interference in her ability to 
interact effectively and work efficiently," although there 
was no indication of deterioration in functioning or 
increased severity of the disorder since the last 
examination.

For further clarification as to the extent that the veteran's 
major depression affected her employability, the RO forwarded 
her claims file to a VA psychologist in January 2005.  This 
psychologist, who rendered a "special psychological 
review," noted that the veteran had not been hospitalized 
since July 2000.  He found that the veteran's more severe 
depressive episodes met the criteria for major depressive 
disorder and that her previous "major" examinations did not 
suggest that she was unable to work.  Rather, her 
symptomatology ranged from moderate to moderately severe in 
degree, and her most recent GAF score was 55.  Therefore, it 
was "likely this veteran has the psychological capacity for 
employment," although there would be markedly reduced 
efficiency and reliability during more severe episodes of 
depression.  Based on recent findings, the veteran had low 
moderate to moderate reduction in her ability to adapt to 
stressful circumstances, such as a workplace, a classroom, 
and other social environments.  She did not suffer from gross 
impairment in thought processes, delusions, or 
hallucinations.  Moreover, she was not judged by her prior 
examiners to be a danger to herself or others.

The RO has evaluated the veteran's major depression at the 50 
percent rate under 38 C.F.R. § 4.130, Diagnostic Code 9433.   

Under Diagnostic Code 9433, a 50 percent disability 
evaluation encompasses major depression manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for major 
depression manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for major 
depression which is productive of total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In this case, the veteran's most recent GAF score is 55, 
signifying, under the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
However, there are enough other findings of record to lead 
the Board to conclude that the veteran's symptomatology is 
more properly contemplated by a 70 percent evaluation than by 
a 50 percent evaluation.  First, the veteran's symptoms have 
been described by several examiners as severe.  Second, on 
several occasions the veteran has described suicidal 
thoughts, although she denied suicidal ideation during her 
most recent examinations.  Finally, the Board observes that 
she was hospitalized at a VA facility for her disorder in 
July 2000, during the pendency of this appeal.

That having been noted, the Board finds that the criteria for 
a 100 percent evaluation have not been met in this case.  The 
Board observes that the specific symptoms listed in the 
criteria for this evaluation, such as gross impairment in 
thought processes or communication, or persistent delusions 
or hallucinations, have not been shown during the pendency of 
this appeal. 

Moreover, the Board does not find that the veteran's service-
connected major depression results in total occupational or 
social impairment.  In this case, the veteran was noted to be 
unemployable in a July 2000 VA hospitalization report.  The 
doctor who offered this opinion, however, provided no 
rationale and did not indicate that this opinion was based on 
a claims file review.  By contrast, the examiner who 
conducted the April 2001 VA psychiatric examination and the 
psychologist who offered an opinion in January 2005 did 
review the claims file and indicated that the veteran's 
reduced efficiency and reliability during severe episodes of 
depression, while significant, would not result in total 
occupational impairment.  Given the greater depth of 
description of symptoms in these reports and the fact that 
the claims file was reviewed, the Board considers these two 
opinions to be of greater probative value than the July 2000 
VA hospitalization report opinion.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992).

The Board is also aware that the examiner who conducted the 
October 2000 evaluation for Social Security Administration 
purposes assigned a GAF score of 50, which, under DSM-IV, is 
typically indicative of an inability to work.  However, this 
same examiner noted that the veteran "probably could work," 
perhaps with vocational rehabilitation.  As such, the Board 
is not convinced that this relatively low GAF score provides 
a sufficient basis for a 100 percent evaluation for major 
depression.

Overall, the evidence supports a 70 percent evaluation, but 
not more, for the veteran's major depression.  To that 
extent, the appeal is granted.

III.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's only service-connected disorder 
is major depression, evaluated as 70 percent disabling.  This 
evaluation meets the initial criteria for schedular 
consideration for a grant of TDIU under 38 C.F.R. § 4.16(a), 
and the question thus becomes whether there is evidence to 
support the conclusion that this disorder precludes 
substantially gainful employment.  

In this regard, the Board has considered the veteran's 
educational and employment background.  In her June 2000 
application, the veteran indicated that she had last worked, 
as a cashier, in December 1995 and became too disabled to 
work in January 1996.  She noted that she had unsuccessfully 
applied to work in firefighting in July 1999.  Additionally, 
she reported that she had finished four years of high school.  

The Board has reviewed the evidence of record in this case 
but finds that this evidence does not support the veteran's 
contention that her service-connected major depression, in 
and of itself, is of such severity as to preclude her 
participation in all forms of substantially gainful 
employment.  As indicated above, the veteran has been 
determined to be entitlement to an increased evaluation of 70 
percent, based on severe depression symptoms and suicidal 
thoughts.  The preponderance of the evidence, however, 
reflects that her major depression, though severe, is not so 
pronounced as to result in total occupational impairment.  

As noted above, the veteran was noted to be unemployable in a 
July 2000 VA hospitalization report, but the doctor who 
offered this opinion provided no rationale and did not 
indicate that this opinion was based on a claims file review.  
On the other hand, both the examiner who conducted the April 
2001 VA psychiatric examination and the psychologist who 
offered an opinion in January 2005 did review the claims file 
and indicated that the veteran's reduced efficiency and 
reliability during severe episodes of depression, while 
significant, would not result in total occupational 
impairment.  The Board finds that the more detailed 
description of symptoms in these reports, as well as the fact 
that the claims file was reviewed, renders these two opinions 
to be of greater probative value than the July 2000 VA 
hospitalization report opinion.  See Hayes v. Brown, 5 Vet. 
App. at 69.  

The Board is aware of the veteran's difficulties in seeking 
employment, as indicated in her June 2000 application and in 
multiple treatment records.  That having been noted, the 
veteran, as a layperson, is unable to provide competent 
testimony as to matters which require medical expertise, such 
as the nature, extent, and etiology of her disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Additionally, the fact that a veteran is unemployed or has 
difficulty obtaining employment is insufficient, in and of 
itself, to establish unemployability.  The relevant question 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that her service-
connected disability renders her unable to obtain or retain 
substantially gainful employment.  Accordingly, the 
preponderance of the evidence is against her claim of 
entitlement to TDIU, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to a 70 percent evaluation for major depression 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

The claim of entitlement to TDIU is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


